internal_revenue_service number release date index number ---------------------------------------- ----------------- --------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc ita plr-128399-09 date november ------- ------- year year property a -------------------------------------------------------------------- property b --------------------------------------------------------------------- dollar_figurec dollar_figured dollar_figuree f dollar_figureg dollar_figureh ------------ --------- ----------- ----- ----------- ----------- dear ----------------------------- this letter refers to your request to revoke an election out of installment_method reporting under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary regulations under the installment_sales_revision_act_of_1980 facts in year you sold property a and property b to unrelated third parties you sold property a for dollar_figurec receiving dollar_figured of cash and a promissory note for dollar_figuree payable in f months you sold property b for dollar_figureg receiving dollar_figured of cash and a promissory note for dollar_figureh payable in f months inadvertently your accountant did not report the gain from the sales on the installment_method but instead reported all of the gain on your year federal_income_tax return you first became aware of the error when your accountant began to prepare your year federal_income_tax return you then requested this ruling law and analysis plr-128399-09 sec_453 provides that income from an installment_sale is taken into account under the installment_method sec_453 provides that sec_453 does not apply to any disposition if the taxpayer elects not to have sec_453 apply to the disposition sec_453 provides that except as otherwise provided by regulations an election under sec_453 for a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the taxable_year in which the disposition occurs the election is made in the manner prescribed by the regulations sec_453 provides that an election under sec_453 for any disposition may be revoked only with consent of the secretary sec_15a_453-1 states that an election out of the installment_method may be revoked only with consent of the internal_revenue_service a revocation is retroactive a revocation will not be permitted when one of its purposes is the avoidance of federal taxes or when the taxable_year in which any payment was received is closed you represent that your accountant did not prepare your year federal_income_tax return in accordance with your intent to report the sales of property a and property b on the installment_method your accountant represents that he should have reported the sales of property a and property b on the installment_method as soon as you became aware of the error you requested consent to revoke the election out of the installment_method conclusion based on the information submitted and the representations made we conclude that your election out of the installment_method reporting for the sales of property a and property b was due to inadvertence rather than hindsight or a purpose of avoiding federal taxes accordingly you may revoke your election out of the installment_method reporting for the sales of property a and property b but only if you revoke the election during the period ending days after the date of this letter by filing an amended federal_income_tax return for year caveats we do not express or imply an opinion concerning the tax consequences of any aspect of these transactions other than those expressed under conclusion above for example we do not express or imply an opinion concerning how much if any of the gain on the sales of property a and property b qualifies for installment_method reporting under sec_453 or whether the sales were dealer dispositions under sec_453 plr-128399-09 we based the rulings contained in this letter upon information and representations that you and your accountant submitted under the penalties of perjury while we have not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination you must attach to any income_tax return to which it is relevant a copy of this letter or if you file your returns electronically a statement providing the date and control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent attached is a copy of the letter showing the deletions proposed to be made when it is released under sec_6110 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
